                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

DONALD WOMACK and
LYNNE WOMACK,

      Plaintiffs,

v.                                                          Case No: 8:19-cv-698-30SPF

NEVRO CORP.,

      Defendant.


                                        ORDER

      THIS CAUSE comes before the Court upon Defendant Nevro Corp.’s Rule

12(b)(6) Motion to Dismiss Plaintiffs’ Amended Complaint (Dkt. 17), Plaintiffs’

Response in Opposition (Dkt. 19), and the Parties’ respective Replies (Dkts. 31, 36). The

Court, having reviewed these filings, and being otherwise advised in the premises,

concludes that Defendant’s motion should be granted because Plaintiffs have failed to

plead parallel product liability claims. Further, Plaintiffs’ misleading advertising claim

does not meet Rule 9’s pleading standard. The Court will permit Plaintiffs a final

opportunity to amend their complaint to remedy these deficiencies.

                                   BACKGROUND

      This product liability action concerns Defendant Nevro Corp.’s Senza SCS System

(“Senza”), a surgically implanted spinal cord stimulator indicated for the management of

chronic and intractable pain. The Senza is a “Class III” medical device cleared for

commercial distribution by the U.S. Food and Drug Administration (“FDA”) through the

rigorous premarket approval process. In their amended complaint, Plaintiffs assert five

causes of action based on the Senza’s manufacturing and labeling.
       Specifically, Plaintiff Donald Womack received a Senza implant in September

2017. Soon thereafter, Womack reported to Megan Poole, Nevro’s representative, that

the Senza implant felt extremely hot. Poole informed Womack that the heat he sensed

would stop after the device had finished charging. Womack alleges that “this never

happened.” (Dkt. 14 at ¶33). Subsequently, Womack suffered personal injuries related to

the Senza implant.

       On March 12, 2019, Plaintiffs filed their original complaint alleging that design,

manufacturing, and labeling defects in the Senza caused Womack to suffer personal

injuries. On April 1, 2019, Nevro moved to dismiss these claims, primarily on the

grounds that Section 360k(a) of the Medical Device Amendments (“MDA”), 21 U.S.C.

§§ 360 et seq., to the federal Food, Drug, and Cosmetic Act (“FDCA”) preempted them.

       Rather than file a response to Nevro’s motion, Plaintiffs elected to file an amended

complaint, which is the operative pleading. The amended complaint alleges claims for

negligence, strict products liability, failure to warn, misleading advertising pursuant to

Fla. Stat. § 817.41, and loss of consortium. Nevro moves to dismiss all claims for failure

to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                         MOTION TO DISMISS STANDARD

       Rule 12(b)(6) allows a complaint to be dismissed for failure to state a claim on

which relief can be granted. When reviewing a motion to dismiss, courts must limit their

consideration to the well-pleaded allegations, documents central to or referred to in the

complaint, and matters judicially noticed. See La Grasta v. First Union Securities, Inc.,

358 F.3d 840, 845 (11th Cir. 2004) (internal citations omitted); Day v. Taylor, 400 F.3d




                                            2
1272, 1276 (11th Cir. 2005). Furthermore, they must accept all factual allegations

contained in the complaint as true, and view the facts in a light most favorable to the

plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93–94 (2007).

      Legal conclusions, though, “are not entitled to the assumption of truth.” Ashcroft v.

Iqbal, 556 U.S. 662, 664 (2009). In fact, “conclusory allegations, unwarranted factual

deductions or legal conclusions masquerading as facts will not prevent dismissal.” Davila

v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). To survive a motion to

dismiss, a complaint must instead contain sufficient factual matter, accepted as true, to

“state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal

quotation marks and citations omitted). This plausibility standard is met when the

plaintiff pleads enough factual content to allow the court “to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (internal citations

omitted).

                                     DISCUSSION

      The crux of Nevro’s motion to dismiss is that the product liability claims are

preempted. The Court agrees based on the current allegations.

      As this Court has done previously—see Rowe v. Mentor Worldwide, LLC, 297 F.

Supp. 3d 1288, 1294–95 (M.D. Fla. 2018), and Ramkelawan v. Globus Med. Inc., No.

5:18-CV-100-OC-30PRL, 2018 WL 8368675, at *2–3 (M.D. Fla. Aug. 8, 2018)—the

Court begins by presenting this short primer on federal preemption law under the MDA

from a recent Eleventh Circuit opinion:




                                            3
       The Medical Device Amendments of 1976 (“MDA”), 21 U.S.C. § 360c et
       seq., give the FDA regulatory authority over medical devices. [Mink v.
       Smith & Nephew, Inc., 860 F.3d 1319, 1325 (11th Cir. 2017)]. Class III
       devices . . ., which are deemed the highest risk, are required to go through
       an extensive premarket approval process. See Riegel v. Medtronic, Inc., 552
       U.S. 312, 317–18, 128 S.Ct. 999, 1003–04, 169 L.Ed.2d 892 (2008). Once a
       device has been approved, a manufacturer may not make any change to the
       device that could affect its safety or effectiveness unless that change gets
       additional approval from the FDA. Id. at 319, 128 S.Ct. at 1005.

               The MDA provides for two types of preemption of certain state law
       claims relating to medical devices: express and implied. The express
       preemption provision bars any claim based on a state law requirement
       “which is different from, or in addition to, any requirement” under the
       MDA that “relates to the safety or effectiveness of the device” or any other
       MDA requirement. 21 U.S.C. § 360k(a). The implied preemption provision
       of the MDA states that “all such proceedings for the enforcement, or to
       restrain violations, of this chapter shall be by and in the name of the United
       States.” Id. § 337(a). The Supreme Court has interpreted this implied
       preemption provision to bar claims that merely attempt to enforce duties
       owed to the FDA, so-called “fraud-on-the-FDA claims.” Buckman Co. v.
       Plaintiffs’ Legal Comm., 531 U.S. 341, 348, 121 S.Ct. 1012, 1017, 148
       L.Ed.2d 854 (2001).

              Taken together, these two types of preemption leave a “narrow gap”
       through which plaintiffs making medical device claims must
       proceed. See In re Medtronic, Inc., 623 F.3d 1200, 1204 (8th Cir.
       2010). “To make it through, a plaintiff has to sue for conduct that violates a
       federal requirement (avoiding express preemption), but cannot sue only
       because the conduct violated that federal requirement (avoiding implied
       preemption).” Mink, 860 F.3d at 1327. Put differently, “a plaintiff may
       proceed on her claim so long as she claims the ‘breach of a well-recognized
       duty owed to her under state law’ and so ‘long as she can show that she was
       harmed by a violation of applicable federal law.’” Id. (quoting Bausch v.
       Stryker Corp., 630 F.3d 546, 558 (7th Cir. 2010)).

Godelia v. Doe 1, 881 F.3d 1309, 1317 (11th Cir. 2018).

       In Rowe, this Court observed that to sufficiently plead a parallel claim after Mink

and Godelia, a plaintiff is not required to allege a violation of a device-specific

regulation. 297 F. Supp. 3d at 1298-1300. This Court underscored, though, that a

plaintiff still must identify some pertinent federal regulation, a violation of that specific


                                             4
regulation, and sufficient facts to substantiate the allegation, including a causal link to the

alleged injury. Id.

       Here, as Nevro points out in its motion, the amended complaint is silent as to any

applicable federal regulation that was violated. In Count I, Plaintiffs allege that Florida

law imposes a duty on Nevro “to exercise all reasonable care when producing,

manufacturing, distributing, and selling” the Senza. (Dkt. 14 at ¶68). Plaintiffs then aver

that Nevro breached this duty of care “when it produced the [Senza] in a manner that did

not comply with the design specifications approved by the FDA.” Id. at ¶71. This is all

the negligence claim states.

       Similarly, with respect to their strict liability claim, Plaintiffs broadly allege that

the Senza was unreasonably dangerous because it was “produced, manufactured, and

distributed in a manner that violated federal law and the FDA’s design specifications for

the [Senza].” Id. at ¶¶85-86. Lacking from the allegations is any particular regulation or

design specification that was violated. There are also no facts describing how any alleged

manufacturing violations rendered the device unreasonably dangerous.              The closest

Plaintiffs come to alleging any kind of defect is in paragraph 59 of their amended

complaint, where they state that the Senza is “merely the latest type of implantable

medical device to contains [sic] an internal battery. As such, a key consideration of the

actual FDA-approved design and manufacturing process is whether the battery contained

within the device is designed in a manner which prevents it from heating to a temperature

which can burn any surrounding tissue, or designed so that the materials surrounding the

battery effectively insulates[sic] any heat generated by the battery from being transmitted




                                              5
to the surrounding tissue.” (Dkt. 14). These allegations are too speculative to survive

preemption.

       As Nevro aptly states in its motion: “In short, Plaintiffs[sic] negligence and strict

liability claims allege only that: (i) federal law imposed some unspecified requirements

on Nevro; (ii) Nevro failed to satisfy some unspecified requirement(s) in some

unspecified way; and (iii) Plaintiff was somehow injured as a result.” (Dkt. 17 at 13-14).

For these reasons, the claims must be dismissed.

       In their reply, Plaintiffs appear to concede that the product liability claims are

preempted as they are currently pled. Plaintiffs state that they may have “spawned a

defective pleading.” (Dkt. 36 at 3). And that Plaintiffs should have invoked 21 C.F.R. §

814.80 “as an applicable and specific federal regulation.” Id. It seems that Plaintiffs seek

to amend their complaint to “now argue that had [Nevro] complied with 21 C.F.R. §

814.80, their May 8, 2015 PMA order, as well as the still undisclosed design and

manufacturing specifications specific to [Nevro’s] Class III medical device, a defective

device would likely never have been implanted” in Womack.               Id.   Under these

circumstances, the Court will grant Plaintiffs a final opportunity to file an amended

complaint.

       Plaintiffs appear to also concede that the failure to warn claim is preempted

because Plaintiffs do not allege that the warnings provided deviated from those warnings

the FDA approved in the rigourous PMA process. See Rowe, 297 F. Supp. 3d at 1295

(“[Plaintiff] does not allege that [defendant] failed to give the warning required by the

FDA and federal requirements. So [plaintiff] is attempting to hold defendant to a state-




                                             6
law requirement that is different or in addition to what federal law requires. So [Plaintiff]

cannot pursue . . .this theory of liability.”). Accordingly, this claim will also be dismissed

with leave to amend.

       Finally, the Court will not discuss the misleading advertisement claim in any detail

because Nevro’s motion aptly presents the arguments with respect to this claim, i.e., that

the claim fails to provide the specificity required by Rule 9(b) of the Federal Rules of

Civil Procedure, and Plaintiffs do not adequately address the merits of this claim in their

filings. So this claim will also be dismissed. The Court emphasizes that if Plaintiffs

choose to amend this claim, they shall be mindful of their duty to plead in good faith as

delineated in Rule 11 of the Federal Rules of Civil Procedure.

       Accordingly, it is ORDERED AND ADJUDGED that:

       1.     Defendant Nevro Corp.’s Rule 12(b)(6) Motion to Dismiss Plaintiffs’

              Amended Complaint (Dkt. 17) is granted.

       2.     Plaintiffs shall have fourteen (14) days from the date of this Order to file an

              amended complaint. This will be Plaintiffs’ final opportunity to amend

              their complaint. Failure to file an amended complaint by this deadline will

              result in the dismissal of this action with prejudice.

       DONE and ORDERED in Tampa, Florida on June 21, 2019.




       Copies provided to:
       Counsel/Parties of record




                                              7
